Citation Nr: 1759967	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-47 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center in Washington, DC


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1989 to January 1999, with periods of service in the United States Air Force Reserves from April 2003 to August 2003, and from November 2003 to March 2004.  During his periods of service, the Veteran earned the Air Force Commendation Medal, Air Medal, Aerial Achievement Medal with 3 Devices, Combat Readiness Medal, Small Arms Expert Marksmanship Ribbon/Pistol, Humanitarian Service Medal, Air Force Longevity Service Award with 2 Devices, National Defense Service Medal with 1 Device, Air Force Training Ribbon, Armed Forces Reserve Medal w/M, NATO Medal, and Air Force Outstanding Unit Award with 3 Devices.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This issue was previously remanded in April 2014.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a heel spur as secondary to plantar fasciitis has been raised by the record in the Veteran's June 2017 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral plantar fasciitis was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral plantar fasciitis have been met.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's post-service treatment records reflects a diagnosis of bilateral plantar fasciitis.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  A review of the Veteran's service treatment records shows a report of foot pain and diagnosis of plantar fasciitis during a period of ACDUTRA while in the Reserves.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

In October 2008, the Veteran submitted a statement from his private physician, Dr. B. J., who stated that the Veteran developed a severe, chronic condition of bilateral planter fasciitis while in service, requiring the use of inserts to control this disorder.  

In a May 2009 lay statement, the Veteran asserted that his bilateral plantar fasciitis began when he was stationed at Keesler Air Force Base in Biloxi, Mississippi.  He sought treatment and was provided custom inserts for his shoes.  The Veteran also stated that the condition limited his ability to walk long distances, run, or perform high impact exercise.  

In June 2017, the Veteran testified that he began having foot pain after completing a run in his flight boots, without cushion or arch support.  The Veteran further testified that he went to the flight surgeon in July 2001 after he began experiencing pain.  The Veteran stated that he was told to apply ice, use a nonsteroidal anti-inflammatory drug (NSAID), and use a tennis ball for relief.  He was also referred for orthotics.  

The Veteran testified that he continued to experience bilateral foot pain prior to separation from service.  In October 2004, he was restricted to walking because of his condition.  After separation, the Veteran sought treatment from his general practitioner in 2008 and from a podiatrist in 2014, at which time he was given custom orthotics.  

The additional medical and lay evidence includes private treatment records and the Veteran's own statements, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.  

As for a causal link between the Veteran's current plantar fasciitis and his service, the Board notes that lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Board finds the Veteran's statements regarding his symptomology to be both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board observes that the Veteran was diagnosed with plantar fasciitis during a period of ACDUTRA, has had symptoms since separation, and provided  evidence from Dr. B. J. supporting a favorable nexus finding.  Given this evidence, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral plantar fasciitis is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


